Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 09/13/2019.
Claims 1-24 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 09/13/2019 complies with the provisions of M.P.E.P. 609. The examiner has considered it.


Examiner’s Note
3.	“Data dictionary property of the LOB” is a database or data store or dataset that stores information or metadata of LOBs.
	“SQL operator tree propagation” can be interpreted as SQL nested queries or query branches.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 1-2, 5-6, 9-10, 13-14, 17-18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotner et al (US 20040167879) in view of Dong et al (US 20010023420).
Claim 1:
	Cotner suggests  a method comprising: receiving a SQL statement comprising a retrieval of a large object (LOB), wherein the LOB is data type column in a relational database system (RDBMS) [Cotner: Par 10 (fetch query operating on a database management system or DBMS)]. Cotner suggests   determining whether to return a value of the LOB or a reference to a storage location storing the value of the LOB based at least in part on at least one of: a data dictionary property of the LOB to return the value of the LOB, a function included in the SQL statement to return the value of the LOB, or a flag derived from a SQL operator tree propagation to return the value of the LOB [Cotner: Par 10-12 and 19, deciding whether to return LOB value or LOB locator based on the threshold parameter of the fetch query, which is equivalent to returning LOB locator or LOB value based on a function included in the SQL statement]. Cotner suggests upon determination that the value of the LOB is to be returned, executing the SQL statement to retrieve the value of the LOB [Cotner: Par 10 and 20, implement a fetch query on a database management system or DBMS].
	Although Cotner sufficiently discloses using SQL statements to return data the Examiner nevertheless introduces Dong for further clarification [Dong: Par 12 (retrieving big LOB or small LOB] and par 27-28 (the query being SQL query)].
	Both references (Cotner and Dong) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It Cotner and Dong before him/her, to modify the system of Cotner with the teaching of Dong in order to query LOB in a database management system [Cotner: Par 27-28].
Claim 2:
	The combined teachings of Cotner and Dong suggest wherein a small to medium size object is stored in the LOB [Cotner: Par 12 and 59, LOB threshold].
Claim 5:
	The combined teachings of Cotner and Dong suggest wherein the SQL operator tree propagation comprises an embedded query statement that has already determined to return the value of the LOB [Cotner: Par 20 (each fetch query has a plurality of LOB fetch requests, which is equivalent to having a nested LOB fetch requests within a fetch query) and par 21 (each LOB fetch request is associated with one or more threshold parameters that are used to control return operations)].
Claim 6:
	The combined teachings of Cotner and Dong suggest wherein the function is included in a select statement and/or a where clause of the SQL statement [Cotner: Par 10 (DBMS). Also see Dong: Par 27-28].
Claims 9-10:
Claims 9-10 are essentially the same as claims 1-2 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claims 13-14:

Claims 17-18:
Claims 17-18 are essentially the same as claims 1-2 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claims 21-22:
Claims 21-22 are essentially the same as claims 5-6 except that they set forth the claimed invention as a  program product rather a method and rejected under the same reasons as applied above.

6.	Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotner et al (US 20040167879) in view of Dong et al (US 20010023420) and further in view of Marwal et al (US 20140280249).
Claim 3:
	The combined teachings of Cotner,  Dong and Marwal suggest wherein the data dictionary property of the LOB is configured based at least on a data definition language (DDL) statement [Marwal: Abstract (storing inline LOBs and out-of-line LOBs) and par 5 (using DDL statement to modify database or metadata database)].
Three references (Cotner, Dong and Marwal) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Cotner, Dong and Marwal before him/her, to Cotner and Dong and with the teaching of Marwal in order to manipulate data in a database management system [Marwal: Par 5].
Claim 4:
	The combined teachings of Cotner,  Dong and Marwal suggest wherein the DDL statement is an alter table command or a create table command [Marwal: Abstract (storing inline LOBs and out-of-line LOBs) and par 5 (using DDL statement to modify database or metadata database)].
Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above and the claim is rejected on that basis.
Claims 11-12:
Claims 11-12 are essentially the same as claims 3-4 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claims 19-20:
Claims 19-20 are essentially the same as claims 3-4 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter
7.	Claims 7-8, 15-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/25/2021

/HUNG D LE/Primary Examiner, Art Unit 2161